                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                             Judge William J. Martínez

Civil Action No. 16-cv-2946-WJM-NYW

SUNFLOWER CONDOMINIUM ASSOCIATION, INC., a Colorado nonprofit
corporation,

      Plaintiff,

v.

OWNERS INSURANCE COMPANY,

      Defendant.


ORDER DENYING DEFENDANT’S MOTION TO AMEND FINAL PRETRIAL ORDER


      Before the Court is Defendant’s Motion to Amend the Final Pretrial Order to

Permit Two Records Custodians to be Called as W itnesses (ECF No. 182) (“Motion”)

and Plaintiff’s Response in Opposition to Owners’ Motion to Amend the Final Pretrial

Order (ECF No. 187) (“Response”).

                                I. LEGAL STANDARD

      Pursuant to Fed. R. Civ. P. 16(e), a Final Pretrial Order may only be modified “to

prevent manifest injustice.” Davey v. Lockheed Martin Corp., 301 F.3d 1204, 1208–10

(10th Cir. 2002); Koch v. Koch Indus., Inc., 203 F.3d 1202, 1222 (10th Cir. 2000). T he

party moving for such modification bears the burden of proving that manifest injustice

will result absent the amendment. Lockheed Martin Corp., 301 F.3d at 1208; Beene v.

Ford Motor Co., 2011 U.S. Dist. LEXIS 18721, at *5–6 (D. Colo. Feb. 25, 2011).

                                     II. ANALYSIS

      Defendant moves to amend the Final Pretrial Order, entered on June 6, 2018
(ECF No. 154) and previously amended on June 19, 2018 (ECF No. 158), seeking to

call the records custodians of Hammer Property Services and Kieft Construction as

witnesses at trial to establish that certain bids and invoices for roof work at the

Sunflower property in 2007 are business records.

       Under the Court’s Practice standards, “[w]itnesses not listed in the Final Pretrial

Order may not be included in the Final W itness List without prior leave of Court for

substantial good cause shown.” WJM Revised Practice Standards § IV.B.4.a.

       Defendant argues that substantial good cause exists for its request. (ECF No.

182 at 2, ¶ 3.) On September 10, 2018, after the Amended Final Pretrial Order had

been entered, Plaintiff filed a motion in limine to exclude, on hearsay grounds, the 2007

roof work invoices and bid documents. (Id. at 2, ¶ 4.) Defendant wants to admit these

documents to show that Plaintiff “attempted to grossly inflate the cost of replacing its

roofs” when it later submitted a claim for the September 2014 storm damage at issue in

this lawsuit. (Id.) According to Defendant, “the most head-on and easiest way to

address the hearsay objection . . . is to simply call the records custodians from Hammer

and Kieft to attest that the documents are business records.” (Id.) Defendant argues

that good cause exists because Plaintiff filed its motion in limine after the Amended

Final Pretrial Order had been entered. (Id. at 2, ¶ 7.) Defendant further claims that no

party will be unfairly prejudiced by the records custodians’ testimony and that the

Motion has not been brought for any improper purpose. (Id. at 2, ¶ 9–10.)

       In its response, Plaintiff requests that the Court deny Defendant’s Motion

because Defendant’s “failure to include these witnesses either in its disclosures or in its



                                              2
Final Witness List that was part of the Final Pretrial Order was not a simple oversight on

[Defendant’s] part.” (ECF No. 187 at 4, ¶ 11.) Plaintif f argues that these documents

were disclosed to Defendant on March 15, 2017. (Id. at 2, ¶ 5.) Between January 24,

2017 and October 11, 2017, Defendant submitted eleven Rule 26(a)(1) disclosures.

Defendant did not, however, disclose any witness related to these documents in any of

these disclosures. (ECF No. 187 at 2, ¶ 6.) Discovery in this matter closed on October

16, 2017, nearly a full year ago. (Id. at 2, ¶ 7.)

       The Court is persuaded by Plaintiff’s argument. Indeed, Defendant relied on

these documents as early as November 20, 2017, in its Response to Plaintiff’s Motion for

Summary Judgment. (ECF No. 99 at 14, ¶¶ 11 (citing specifically to Hammer Property

Services Invoices), 15 (citing specifically to Kieft construction bid).) Defendants also rely

on these bids in their Amended Answer to Plaintiff’s Third Amended Complaint and

Counterclaims, filed April 13, 2018. (ECF No. 136 at 11–12, ¶ f .)

       Thus, Defendant has known of these documents’ existence at least since

November 2017 and these documents were known to be material to the resolution of this

dispute (from Defendant’s perspective) since Defendant first filed its counterclaims in

April 2018. Defendant has had ample opportunity to designate witnesses to establish

these documents as business records, and failed to timely do so. The Court finds that

Defendant has failed to show substantial good cause to further amend the Final Pretrial

Order to include these witnesses now, or that manifest injustice would result from denial

of amendment.

       Accordingly, the Court denies Defendant’s Motion to Amend the Final Pretrial

Order, and as a result Defendant may not attempt to enter these documents for their

                                               3
truth. At this time, the Court does not consider whether these documents may be

admitted for other purposes. That matter will be addressed when the Court resolves

Plaintiff’s motion in limine, in due course.

                                     III. CONCLUSION

       For the reasons set forth above, Defendant’s Motion to Amend the Final Pretrial

Order to Permit Two Records Custodians to be Called as W itnesses (ECF No. 182) is

DENIED.


       Dated this 5th day of October, 2018.

                                                       BY THE COURT:




                                                       William J. Martínez
                                                       United States District Judge




                                               4
